DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 19 recite the limitation “the optical ribbon fiber connector.”  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-10, 12-13, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavoie (Publication No.: US 2016/0299300 A1).
Regarding claim(s) 1, Lavoie teaches a fiber module comprising: a top cover (reference numeral 14 in Figure 2) and a bottom cover (reference numeral 24 in Figure 2) assembled together, which define an exterior shape of the fiber module having a size no greater than 75 mm by 20 mm by 15 mm (e.g. “an SFP unit complies with an industry standard specification” as in paragraph [0020]; “The SFP unit may be fully-compliant or partially compliant with standardized SFP dimensions, such as SFP, SFP+” as in paragraph [0046], said SFP standard falling within the dimensions claimed); a circuit board (reference numeral 200 in Figure 7A) disposed between the top and bottom covers; an optical fiber connector (reference numeral 20, 21 in Figure 7A; “optic fiber connectors” as in paragraph [0051]) connected to the circuit board and disposed between the top and bottom covers; an optical transceiver (e.g. “transceiver” as in abstract and throughout) mounted on the circuit board and coupled to the optical fiber connector, configured to convert electrical signals to optical signals and to convert optical signals to electrical signals (e.g. “transformed” as in paragraph [0065]-[0067]; “optical to electrical signal conversion, electrical to optical” as in paragraph [0081]); a video signal processing chip (reference numeral 300, 304 in Figure 7A) mounted on the circuit board and coupled to the optical transceiver, and programmed to perform video signal processing (e.g. “module 304 encodes or decodes the first video signal” as in paragraph [0093]); and a plurality of electrical signal pins (reference numeral 301, 302, 17 in Figure 7A) formed on the circuit board and coupled to the video signal processing chip to transmit video signal and non-video signals.
Regarding claim(s) 2, Lavoie teaches the fiber module of claim 1, wherein the exterior shape of the fiber module and the plurality of electrical signal pins comply with a SFP (Small Form-factor Pluggable) standard (e.g. “Small Form-factor Pluggable (SFP)” as in paragraph [0002] and throughout). 
Regarding claim(s) 5, Lavoie teaches the fiber module of claim 1, wherein the video signal processing chip is programmed to perform video signal processing in compliance with a video transmission format selected from a group consisting of HDMI (High Definition Multimedia Interface) (paragraph [0051]), DP (DisplayPort), and DVI (Digital Visual Interface).
Regarding claim(s) 6, 16, Lavoie teaches the fiber module of claim 1, wherein the video signal processing chip is further programmed to control the optical transceiver (e.g. at least control of information into and out of the transceiver as described in paragraph [0054] – [0064]).
Regarding claim(s) 7, 12, Lavoie teaches the video signal transmission device comprising the fiber module of claim 1, the video signal transmission device further comprising: a main circuit board (reference numeral 200 in Figure 7A), wherein the fiber module is electrically coupled to the main circuit board (e.g. as illustrated in Figure 7A); a plurality of external electrical signal connectors (reference numeral 17, 20, 21 in Figure 7A) mounted on the main circuit board; and one or more additional signal processing chips (reference numeral 300, 304 in Figure 7A, e.g. “plurality of chipsets 300” as in paragraph [0060] and/or reference numeral 204, 205 in Figure 7G) mounted on the main circuit board and electrically coupled to the plurality of external electrical signal connectors and the fiber module (e.g. as illustrated in Figure 7A, 7G), wherein the additional signal processing chips are programmed to perform signal processing for a plurality of non-video signals (e.g. any of the signal formats of paragraph [0044] and/or “audio” as in paragraph [0097] and/or “telecommunication signals” as in paragraph [0098]).
Regarding claim(s) 8, 17, Lavoie teaches the video signal transmission device of claim 7, wherein the plurality of non-video signals include one or more signals selected from a group consisting of audio signals, data signals for a peripheral device, network signals, RS-232 signals, and IR remote control signals (e.g. any of the signal formats of paragraph [0044] and/or “audio” as in paragraph [0097] and/or “telecommunication signals” as in paragraph [0098]).
Regarding claim(s) 9, Lavoie teaches the video signal transmission device of claim 7, wherein the plurality of external electrical signal connectors include one or more connectors selected from a group consisting of USB (Universal Serial Bus) connectors, Ethernet connectors, and RS-232 connectors (e.g. “coaxial connectors, optical connectors, RJ45 connectors” as in paragraph [0003]; paragraph [0051]).
Regarding claim(s) 10, 13, Lavoie teaches the video signal transmission device of claim 7, further comprising a fiber module mounting frame mounted on the main circuit board, the fiber module mounting frame having a size and a shape configured to accommodate the fiber module, wherein the fiber module is configured to be plugged into and unplugged from the fiber module mounting frame (e.g. “chassis of a hosting unit” as in abstract, paragraph [0008] and throughout).
Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BAR-HAI (Publication No.: US 2018/0372963 A1).
Regarding claim(s) 18, BAR-HAI teaches a fiber optic cable device comprising: a cable containing a plurality of optical fibers (reference numeral 709 in Figure 7); an optical fiber connector (reference numeral 234 in Figure 2D; reference numeral 711 in Figure 7) connected at one end of the cable; and an electrical signal connector module (reference numeral 230 in Figure 2D; reference numeral 708 in Figure 7) connected at another end of the cable, the electrical signal connector module including: a casing (reference numeral 236 in Figure 2D) having a size no greater than 45 mm by 20 mm by 10 mm (e.g. as in paragraph [0160]), a first end of the casing being connected to the cable (reference numeral 235 in Figure 2D); an optical transceiver (reference numeral 233 in Figure 2D) disposed within the casing and coupled to the plurality of optical fibers; a video signal processing chip (reference numeral 232 in Figure 2D as the “internal interface” of paragraph [0145] processing electrical signals output from the transceiver 233 prior to output to the HDMI “external interface” 231 in Figure 2D) disposed within the casing and coupled to the optical transceiver, and programmed to perform video signal processing (e.g. “HDMI” as in paragraph [0022], [0159] where the “internal interface” of paragraph [0145] processes electrical signals output from the transceiver 233 prior to output to the HDMI “external interface” 231 in Figure 2D); and an electrical signal connector (reference numeral 231 in Figure 2D) electrically coupled to the video signal processing chip and protruding from a second end of the casing.
Regarding claim(s) 19, BAR-HAI teaches the fiber optic cable device of claim 18, wherein the optical ribbon fiber connector is an MPO (Multi-fiber Push On) connector (e.g. “MPO” as in paragraph [0021]), and the electrical signal connector complies with a video transmission format selected from a group consisting of HDMI (High Definition Multimedia Interface) (e.g. “HDMI” as in paragraph [0022], [0159]), DP (DisplayPort), and DVI (Digital Visual Interface), wherein the fiber optic cable device further comprises a USB (Universal Serial Bus) connector connected to the first end of the casing and electrically coupled to the signal processing chip or the electrical signal connector (e.g. “USB” as in paragraph [0022], [0159]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie.
Regarding claim(s) 3, 14, Lavoie teaches the fiber module of claim 1, but fails to specifically teach that the optical ribbon fiber connector is an MPO (Multi-fiber Push On) connector.  However, MPO connectors are well known in the art and Officially Noted as such.  One skilled in the art would have been motivated to utilize a MPO connector in order to meet design, budget, or performance requirements.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to utilize a MPO connector in Lavoie.
Regarding claim(s) 4, 15, Lavoie teaches the fiber module of claim 1, but fails to specifically teach that the video signal processing chip has a size of ¼ inch by ¼ inch.  However, video processing chips having a size of ¼ inch by ¼ inch are well known in the art and Officially Noted as such.  Furthermore, selection of the a video processing chip having a size of ¼ inch by ¼ would have been a matter of design choice.  One skilled in the art would have been motivated to utilize or select a video processing chip having a size of ¼ inch by ¼ in order to meet design, budget, or performance requirements.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to utilize a video processing chip having a size of ¼ inch by ¼ in Lavoie.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie in view of DUDEMAINE (Publication No.: US 2013/0046916 A1).
Regarding claim(s) 11, Lavoie differs from the claimed invention in that it fails to specifically teach a video switching device comprising a plurality of the fiber modules of claim 1, the video switching device further comprising: a video matrix switch, wherein the plurality of the fiber modules are coupled to the video matrix switch; a plurality of video source connectors coupled to the video matrix switch, wherein the video matrix switch is configured to selectively couple each video source connector to one or more of the plurality of fiber modules; and one or more additional signal processing chips electrically coupled to the plurality of video source connectors and the plurality of fiber modules, wherein the additional signal processing chips are programmed to perform signal processing for a plurality of non-video signals.  However, DUDEMAINE teaches that this type of video switching device is well known in the art (Figure 8).  One skilled in the art would have been motivated to utilize a switching device of this type in order to provide electronic switching of digital video signals in a manner that replicates the function of a passive mechanical video jack without the need for a mechanical switch (e.g. as in paragraph [0021] of DUDEMAINE).  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to form a video switching device comprising a plurality of the fiber modules of claim 1, the video switching device further comprising: a video matrix switch, wherein the plurality of the fiber modules are coupled to the video matrix switch; a plurality of video source connectors coupled to the video matrix switch, wherein the video matrix switch is configured to selectively couple each video source connector to one or more of the plurality of fiber modules; and one or more additional signal processing chips electrically coupled to the plurality of video source connectors and the plurality of fiber modules, wherein the additional signal processing chips are programmed to perform signal processing for a plurality of non-video signals.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAR-HAI.
Regarding claim(s) 20, BAR-HAI teaches the fiber optic cable device of claim 18, wherein the video signal processing chip is programmed to perform video signal processing in compliance with a video transmission format selected from a group consisting of HDMI (High Definition Multimedia Interface) (e.g. “HDMI” as in paragraph [0022], [0159]), DP (DisplayPort), and DVI (Digital Visual Interface).  BAR-HAI fails to specifically teach that video signal processing chip has a size of ¼ inch by ¼ inch.  However, video processing chips having a size of ¼ inch by ¼ inch are well known in the art and Officially Noted as such.  Furthermore, selection of the a video processing chip having a size of ¼ inch by ¼ would have been a matter of design choice.  One skilled in the art would have been motivated to utilize or select a video processing chip having a size of ¼ inch by ¼ in order to meet design, budget, or performance requirements.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to utilize a video processing chip having a size of ¼ inch by ¼ in BAR-HAI.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637